ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Morris, 2013 IL App (1st) 111251




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    HERBERT MORRIS, Defendant-Appellant.



District & No.             First District, Fifth Division
                           Docket No. 1-11-1251


Filed                      September 30, 2013
Rehearing denied           November 1, 2013


Held                       Defendant’s conviction for first-degree murder was affirmed where there
(Note: This syllabus       was a sufficient foundation for the admission of his bloodstained pants
constitutes no part of     and boots, his public defender was not ineffective in failing to introduce
the opinion of the court   evidence to challenge the chain of custody of clothing exhibits or in
but has been prepared      failing to object to the State’s latent fingerprint analysis, the trial court
by the Reporter of         did not err in barring defendant from showing a still frame from a video
Decisions for the          recording of him in an interrogation room in order to impeach the
convenience of the         testimony of a police officer, and the threats defendant made shortly
reader.)
                           before the offense to two young men who were staying at the house where
                           it occurred were properly admitted to show defendant’s anger and
                           jealousy that led to the killing.


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-1512; the
Review                     Hon. Arthur F. Hill, Jr., Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Philip D. Payne, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Yvette
                           Loizon, and Lori M. Rosen, Assistant State’s Attorneys, of counsel), for
                           the People.


Panel                      PRESIDING JUSTICE GORDON delivered the judgment of the court,
                           with opinion.
                           Justices McBride and Palmer concurred in the judgment and opinion.




                                             OPINION

¶1          Following a jury trial, defendant Herbert Morris was convicted and sentenced to 55 years
        in the Illinois Department of Corrections for the first-degree murder of Clinton Cavin, who
        was found dead hours after engaging in an argument with defendant on the morning of
        November 15, 2006. At trial, witnesses testified that defendant’s then-girlfriend, Sharon
        Smith, left her home early that morning to drive to Iowa, and before she left, she asked
        Cavin, who lived in the basement, to watch her house while she was gone. This request
        angered defendant, who frequently spent time at Sharon’s house. Defendant then slapped
        Sharon and demanded that Cavin leave, and defendant later threatened to cut the throats of
        Sharon’s teenage son, Abel Smith, and his friend, Harold Jackson, who also lived in the
        house.
¶2          Later that morning, Harold and his friend, William Alston, observed defendant leave the
        house and return 15 minutes later with a knife. They locked the front door and left the house
        through the side door to walk to a nearby gas station, and when they returned two minutes
        later, they observed defendant down the street walking away from the house. Inside, they
        observed a bloody shovel leaning against the wall, and then discovered Cavin dead in the
        basement. William called the police, and defendant was arrested at his parents’ house.
¶3          Upon his arrest, the police observed bloodstains on defendant’s clothing and boots, and
        forensic scientists later tested samples of the bloodstains and determined that they matched
        Cavin’s DNA profile. The blood recovered from the shovel also matched Cavin’s DNA
        profile, and a palm print recovered from the handle of the shovel matched defendant’s prints.
        An expert in forensic pathology examined Cavin’s autopsy files and opined that Cavin’s
        death was a homicide, having died as a result of blunt-force trauma to the head.
¶4          On this direct appeal, defendant claims, first, that his conviction should be reversed and
        remanded for a new trial because defendant was deprived of his right to due process and a
        fair trial by three related chain-of-custody errors: (1) the trial court admitted defendant’s

                                                 -2-
     bloodstained pants and boots into evidence despite the State’s failure to establish a chain of
     custody; (2) that the assistant public defender provided ineffective assistance of counsel at
     trial by not introducing defendant’s hospital belongings list into evidence to show that
     defendant’s boots were not seized at that time; and (3) the trial court prohibited the defense
     from presenting a still shot from a videotape of an unidentified officer seizing the boots in
     an interrogation room at the police station. Second, defendant claims that the trial court
     committed reversible error when it allowed the State to present testimony that defendant had
     made threatening remarks to Abel and Harold the morning of the homicide. Third, defendant
     claims that his trial counsel was ineffective for not objecting to the State’s fingerprint
     analysis. Despite being represented by counsel on appeal, defendant has also filed a pro se
     supplemental appellate brief raising numerous additional claims of ineffective assistance of
     counsel and trial court errors at the suppression hearing and at trial. For the following
     reasons, we affirm.

¶5                                       BACKGROUND
¶6                                    I. Pretrial Proceedings
¶7        Prior to trial, defendant was represented by the public defender. On October 7, 2008, the
     defense filed a motion to quash arrest and suppress evidence due to a lack of probable cause.
     A suppression hearing was held on March 30, 2009, and the trial court heard testimony from
     defendant’s mother, Beverly Morris, and two arresting police officers, Daniel O’Connor and
     Deronis Cooper. Beverly testified that, on November 15, 2006, one officer knocked on her
     door and asked about her son, while another officer pushed past her and entered her house
     without her consent and without a search or arrest warrant. The officers then went upstairs
     and arrested defendant. Officers O’Connor and Cooper both testified that they had received
     a flash message1 that described defendant as a murder suspect and that he lived at his parents’
     house, and that Beverly had given them permission to enter her home. After arguments, the
     trial court denied defendant’s motion, finding: (1) that defendant’s mother consented to the
     search of her house prior to defendant’s arrest; (2) that the arresting officers had probable
     cause to arrest defendant based on the information they had at the time; and (3) that the
     arresting officers were justified in searching the home without a warrant due to exigent
     circumstances.
¶8        At the next hearing, on June 10, 2009, defendant informed the trial court that he wanted
     to proceed pro se, and the trial court ordered a behavioral clinical examination, in which a
     doctor opined that defendant was fit to represent himself. After a 30-day continuance, the
     trial court found defendant fit to stand trial, admonished defendant of his rights to self-
     representation, and allowed the assistant public defender to withdraw.
¶9        As a pro se litigant, defendant attempted to file a second motion to suppress evidence on
     January 28, 2010. In his motion, defendant argued that, after he was arrested in his parents’
     home, the police should have obtained a search warrant from a magistrate judge prior to

            1
              A flash message is a broadcast of updated information from the crime scene that is
     transmitted to all responding officers.

                                              -3-
       seizing two knives in the house along with defendant’s clothing. Defendant further argued
       that the assistant public defender was ineffective for failing to make this argument at the
       prior suppression hearing. The trial court advised defendant that he could not litigate the
       issue a second time because the trial court already ruled on the merits of defendant’s motion
       to quash arrest and suppress evidence. In response, defendant explained that the public
       defender “provided ineffective assistance of counsel” because she “suppressed” evidence that
       showed that she counseled the police officers to perjure themselves at defendant’s
       suppression hearing. The trial court declined to consider defendant’s pro se motion,
       explaining that his allegations were appellate issues and that defendant could raise those
       issues on appeal.
¶ 10        Afterward, defendant requested counsel, and the assistant public defender was
       reappointed on March 3, 2010. Despite being represented by counsel, defendant filed a pro se
       motion in limine concerning ineffective assistance of this same counsel at the suppression
       hearing. The trial court advised defendant that he may not file a motion when he is
       represented by an attorney, and defendant requested to proceed pro se a second time. The
       trial court again admonished the defendant and again excused the same assistant public
       defender. Defendant then argued a pro se motion in limine, claiming that the police did not
       have probable cause to enter his parents’ home and arrest him, and that the assistant public
       defender was ineffective because she “suppressed” the arrest report and did not call the
       officer who issued the flash message to testify at the suppression hearing. Following
       arguments, the trial court denied defendant’s pro se motion, finding that the trial court had
       already ruled on the probable cause issue in defendant’s motion to quash arrest and suppress
       evidence. Defendant noted for the record that he disagreed with the trial court’s ruling.
¶ 11        At the next court date, on May 27, 2010, defendant filed a pro se “Motion in Limine
       Regarding Knowing Use of False or Perjured Testimony Constituting a Denial of Due
       Process in Response to Court Order Whether Pro-Se Defendant is Ready for Trial.”
       Defendant explained that he had uncovered new evidence that the assistant State’s attorney
       violated defendant’s constitutional due process rights when she knowingly presented false
       testimony from Officer Cooper at the suppression hearing. Also, defendant’s pro se motion
       argues that the assistant public defender provided ineffective assistance of counsel because
       she continued to ask Cooper misleading questions, despite knowing that he had testified
       falsely.2 The case was continued so that defendant could file an answer to discovery, and at
       the next court appearance, defendant requested counsel.
¶ 12        On June 30, 2010, the trial court reappointed the same assistant public defender a third
       time. Defendant objected to the appointment and informed the trial court that he had a case
       pending against this assistant public defender in federal court. The trial court asked defendant
       about the nature of the federal case, and defendant explained that he had sued this assistant
       public defender for “fabrication of statements in a sworn affidavit.” Specifically, defendant
       alleged that, at the suppression hearing, his counsel fabricated the evidence in “the complaint
       that was signed by the officer that made the 911 call” because the officer that wrote the


              2
                  The appellate record is silent concerning the disposition of defendant’s pro se motion.

                                                    -4-
       complaint was not called to testify. The assistant public defender explained that defendant
       may have confused the arrest report with the general offense case report, which were
       prepared by different police officers. The arresting officer testified at the suppression hearing
       that he was not aware of certain facts that were reported in the general offense case report,
       which contained more detailed information about defendant’s arrest. The assistant public
       defender explained that defendant’s May 27, 2010, pro se motion also pointed to the
       arresting officer’s general progress report, which contained information that the officer had
       learned only after defendant’s arrest. The trial court then asked the assistant public defender
       if she had written the arrest report or any of the police reports in defendant’s case, and she
       answered that she had not. Defendant then argued that, at the suppression hearing, the
       assistant public defender claimed that evidence was in the arrest report that is not there, to
       which his counsel responded that she merely impeached the officer by omission when she
       elicited testimony from the officer that he did not state something in his police report. The
       trial court stated that it had just “conducted what we’ll term a Krankel, which is usually
       posttrial, but call this a ‘mini-Krankel’ hearing,” and it found that the assistant public
       defender would remain on defendant’s case, despite his pending action against her in federal
       court.
¶ 13        On September 14, 2010, defendant attempted to file a pro se motion pursuant to Illinois
       Supreme Court Rule 415 (eff. Oct. 1, 1971). Defendant attached to his pro se motion a
       written request to the clerk of the circuit court of Cook County, Illinois, requesting a copy
       of his arrest report. The trial court struck defendant’s pro se filing, finding that only his
       attorney may file documents. Defendant then requested a third time to proceed pro se, and
       the trial court denied this third request.
¶ 14        At a later proceeding, on November 5, 2010, defendant attempted to file an additional
       pro se motion for substitution of judge for cause and to again reconsider the denial of his
       motion to quash arrest and suppress evidence. Defendant’s pro se motion repeated his
       arguments that the arresting officers lacked probable cause and that the assistant public
       defender provided ineffective assistance of counsel, though defendant did not address his
       substitution of judge claim in the body of his motion. Defendant’s counsel informed the trial
       court that she did not intend to file defendant’s motion on his behalf. The trial court
       subsequently bifurcated the pro se motion and denied defendant’s request for substitution of
       judge.
¶ 15        On November 29, 2010, defense counsel filed a motion in limine to bar evidence of other
       crimes and bad acts, including evidence: (1) that defendant slapped his girlfriend the night
       before the murder; and (2) that defendant threatened Harold Jackson and Abel Smith the next
       morning that he would cut their throats. The trial court denied defendant’s motion, finding
       that these incidents described a “continuing course of conduct, which the jury could see,
       leads up to and includes the murder of Mr. Clinton Cavin.”
¶ 16        A jury was selected on February 28, 2011, and the trial began the next day.

¶ 17                                            II. Trial
¶ 18       At trial, the State argued in its opening statement that, on November 15, 2006, defendant

                                                 -5-
       beat Clinton Cavin to death with a shovel after Cavin refused defendant’s demand to leave
       Sharon Smith’s home. The State presented 15 witnesses, including two arresting police
       officers, forensic examiners that handled the evidence in the case, and defendant’s then-
       girlfriend, Sharon Smith, and her three sons. Defendant exercised his right not to call
       witnesses or testify at trial.

¶ 19                                 A. Sharon Smith’s Testimony
¶ 20        Sharon Smith testified that, in November 2006, she lived in Chicago, Illinois, in a house
       owned by Maurice Simmons, the father of one of her three sons. Sharon slept in the
       downstairs bedroom, while her sons, Christopher Simmons, Abel Smith, and Dezell Smith,
       occupied the bedrooms on the second floor. The victim, Clinton Cavin, lived in the
       basement. The front door of the house opened into the living room, and a back door accessed
       the basement. Sharon’s boyfriend of five years, defendant, lived in the house off and on, as
       well as three of Abel’s friends, William Alston, Walter Alston, and Harold Jackson. At the
       time, Abel was 17 years old and went to school, while his friends Harold and William were
       19 and 20 years old, did not attend school, and were unemployed. Defendant occasionally
       used various tools to do maintenance work around the house.
¶ 21        Sharon testified that, on November 14, 2006, she hosted a party at the house to celebrate
       her birthday, in which her friend Renee Tate, Kenny Marshall, defendant, Maurice, and
       Maurice’s friend Nakita Marshall attended. During the party, which continued past midnight,
       Sharon and Renee smoked crack cocaine in her bedroom, while defendant, Cavin, Kenny,
       Nakita, and Maurice drank alcohol and smoked crack cocaine in the basement. Sharon’s
       three sons and their friends, William, Walter, and Harold, stayed upstairs in their bedrooms
       during the party.
¶ 22        Sharon testified that, at 2 a.m., she prepared to leave the party with Kenny and Renee to
       drive to Iowa to attend an 11:30 a.m. public housing appointment. Sharon went into the
       basement and asked Cavin to watch the house while she was in Iowa. After her conversation
       with Cavin, defendant, who had been drinking and smoking crack cocaine, slapped Sharon
       across the face. Sharon cried, ran back upstairs, and told her son Abel that defendant slapped
       her. She then went outside, and defendant acted upset that she was leaving for Iowa. Sharon
       then asked defendant to accompany her to Iowa, and defendant went inside the house to get
       his coat. Sharon waited for defendant but he never came back out, so she, Kenny, and Renee
       left without him. Sharon did not return to her home until 7:30 p.m. the next day.
¶ 23        On cross-examination, Sharon admitted that, when she returned home from Iowa, she
       told detectives that she had left at 5 a.m., and not 2 a.m. as she had just testified.

¶ 24                               B. Maurice Simmons’ Testimony
¶ 25       Maurice Simmons testified that, on November 14, 2006, he left work at 10:30 p.m. and
       attended Sharon’s birthday party. Maurice smoked crack with the adults in the basement and
       on the first floor, while the minors stayed in the upstairs bedrooms. Shortly before 2 a.m. the
       next morning, Maurice and Nakita observed defendant arguing in the basement with Cavin
       because defendant wanted Cavin to leave the house. The argument was a “small, little thing,”

                                                -6-
       and Maurice thought it was “no big deal.” Sharon then left for Iowa at 2:30 a.m., and
       Maurice and Nakita went to sleep in Sharon’s bedroom and awoke at 7 a.m. to send the kids
       off to school. At that time, Maurice observed defendant in the house without blood on his
       clothes. Maurice went back to sleep and was awakened at noon by Harold and William, who
       told him that Cavin was dead in the basement. Maurice then went down into the basement
       and observed Cavin’s body. Maurice then left the house and used a neighbor’s telephone to
       call 911, and the dispatcher told him that someone had already called and the police were on
       their way. Maurice identified defendant in court.
¶ 26       On cross-examination, Maurice testified that he did not remember if he left work at either
       10:30 p.m. or 1 a.m. the next morning, and that it took him 30 minutes to drive from his job
       to Sharon’s party. The defense asked Maurice whether he told the police that he observed
       Sharon leave at 5 a.m., and he testified that he did not remember saying that to the police.
       Maurice also testified that he did not speak with Abel at any point that morning.

¶ 27                           C. Christopher Simmons’ Testimony
¶ 28       Christopher Simmons testified that, at the time of trial, he was 21 years old. On
       November 14, 2006, he lived with his mother and he never left the house during her birthday
       party. Christopher observed defendant at the party drinking and “having fun.” Christopher
       went to sleep shortly after midnight, and he awoke at 1:30 a.m. to use the downstairs
       bathroom. Christopher observed defendant downstairs but he did not speak to defendant
       before he went back to bed because defendant “looked kind of mad.” Christopher then went
       back upstairs to sleep, and he and Abel left for school the next morning. Christopher also
       identified defendant in court.

¶ 29                                 D. Renee Tate’s Testimony
¶ 30       Renee Tate testified that she and Sharon celebrated their birthdays together on November
       15, 2006, at Sharon’s residence. Renee planned on accompanying Sharon and Kenny on a
       short trip to Iowa. Before they left, Sharon asked defendant to join them and he went inside
       the house to retrieve his jacket, but he never came back outside, so they left without him.
       Renee did not remember what time they left, and she did not learn of Cavin’s death until she
       returned to Chicago. Renee also identified defendant in court.
¶ 31       On cross-examination Renee testified that, though she did not remember when they left
       for Iowa, she arrived at the party at 12:30 a.m. and stayed for two hours. When asked if she
       had told the police that they left the party at 4:30 a.m., she stated, “If that’s what I told him,
       that’s what happened.” Renee also testified they arrived at Sharon’s appointment late.

¶ 32                               E. Abel Smith’s Testimony
¶ 33       Abel Smith testified that, at the time of trial, he was 22 years old, and he lived with his
       mother, Sharon Smith, in November 2006. On November 15, 2006, Abel was in the house
       during his mother’s birthday party, and he fell asleep on the couch in the living room at 1
       a.m. He was awakened later by the sound of Sharon arguing with defendant. Sharon then told


                                                  -7-
       Abel that defendant had slapped her, and Abel asked defendant not to hit his mother. Sharon
       later left for Iowa, and Abel attempted to go back to sleep, but he could not sleep because
       defendant was talking to himself and pacing in the kitchen. Abel asked defendant to leave
       because he was disturbing the house, but defendant said that he refused to go unless Cavin
       left first. Abel responded that Cavin was homeless and that he had nowhere to go, but
       defendant replied that he would throw Cavin out of the house himself. Defendant then
       threatened to cut Abel’s throat.
¶ 34       Abel testified that he left the kitchen and went in the basement to check on Cavin, who
       appeared to be fine. Abel next went upstairs to check on the other kids, and he told Maurice
       that defendant was disturbing him. Maurice told Abel that he would check on it, so Abel
       went to an upstairs bedroom and attempted to sleep, but he was kept awake by the sound of
       someone punching the kitchen walls. Abel then heard defendant arguing in the basement
       with Cavin, who told defendant that he was not going anywhere and “[i]f you hurt me, you’re
       not doing nothing but hurting yourself.” Though he stated that he did not hear Cavin mention
       defendant’s name, he acknowledged that he had previously testified before a grand jury that
       he had heard Cavin say, “Herb, what are you doing in the basement with me.”
¶ 35       Abel testified that he eventually fell back asleep and woke up again at 4 a.m. He checked
       on Cavin again, and he observed defendant drinking vodka and pacing in the kitchen. Abel
       went back upstairs and went to sleep again. Abel woke up again at 7:30 a.m. to prepare for
       school. He went downstairs and observed defendant pacing in front of the basement door,
       but he did not observe a shovel or any blood on defendant. Abel then washed up, ironed his
       clothes, and left for school with his brothers. Abel also identified defendant in court.
¶ 36       On cross-examination, Abel testified that he was convicted of robbery in 2006.

¶ 37                               F. William Alston’s Testimony
¶ 38       William Alston testified that he was 24 years old and that, in November 2006, he lived
       at Sharon’s residence because he had problems with his father. After Sharon’s birthday party,
       William went to sleep and was awakened in the morning by Maurice, who asked to use his
       cellular telephone. That morning, William and Harold went downstairs to make some
       breakfast. Defendant entered the kitchen and started breathing on Harold’s food. When
       Harold asked him to stop, defendant threatened to cut Harold’s throat. Harold pushed
       defendant away, and defendant left the home driving Maurice’s vehicle.
¶ 39       William testified that defendant returned 15 minutes later, and William observed him
       standing by the vehicle in front of the house with a knife protruding from his jacket pocket.
       Defendant attempted to conceal the knife as he approached the house, and William quickly
       locked the front door before defendant reached it. Defendant then knocked on the door, while
       William and Harold exited through a side door and walked to a nearby gas station to
       purchase cigarettes. They did not lock the side door when they left, and Maurice and Nakita
       were still in the house at the time.
¶ 40       William testified that, when he and Harold returned to the home two minutes later, he
       observed defendant walking down the street seven houses away from them. Defendant was
       wearing a leather coat, blue jeans, and construction boots. William did not observe any blood

                                                -8-
       on defendant’s clothing, nor did he observe defendant holding a shovel. William identified
       defendant in court, and he identified the leather coat, jeans, and boots in court as the same
       clothes that he observed defendant wearing on November 15, 2006.
¶ 41       William testified that he and Harold reentered the home and William knocked over a
       shovel and he picked it up and placed it back where it was leaning against the wall. The
       shovel was usually kept in the basement, and William observed that it had blood on the back,
       but the handle appeared to be dry. William identified the shovel in court. He then walked
       down into the basement to check on Cavin, who lived in the basement with Sharon’s brother,
       Joey.3 William observed bloody footprints on the basement stairs. In the basement he found
       Cavin’s body, and he immediately returned upstairs and told Maurice and Harold what he
       had observed. William then walked down the street to his father’s home to call the police.
       After the police arrived, William rode in a police vehicle and directed the officers to where
       defendant lived.

¶ 42                         G. Sergeant Daniel O’Connor’s Testimony
¶ 43        Chicago Police Sergeant Daniel O’Connor testified that, on November 15, 2006, he and
       his partner, Officer Costello,4 were dressed in plain clothes when they responded to a
       homicide at Sharon’s home at 11:30 a.m. Upon arriving at Sharon’s residence, he received
       a flash message that described the suspect as a 40- to 50-year-old black male named Herb,
       who had been observed leaving the house wearing a black leather jacket, dark-colored jeans,
       and boots, and armed with a wood-handled knife. After receiving the flash message,
       O’Connor and his partner drove to defendant’s residence and knocked on the front door.
       Defendant’s mother answered the door and had a conversation with O’Connor before
       allowing him and his partner to enter the house. O’Connor and his partner walked upstairs
       and observed defendant lying face-up on a bed. Defendant stood up and O’Connor observed
       that he was wearing a denim shirt, black jeans, and tan boots, and that defendant’s jeans and
       boots had reddish-brown stains on the front of them. O’Connor also observed a leather jacket
       in the room with a knife protruding from the pocket, as well as a second knife with a wooden
       handle. O’Connor photographed the room and the photographs were admitted into evidence
       at trial. O’Connor identified defendant in court. O’Connor also identified defendant’s denim
       shirt, black jeans, and tan boots, and pointed to where he observed the bloodstains on the
       clothing.
¶ 44        On cross-examination, O’Connor testified that, despite observing blood on defendant’s
       clothes, O’Connor did not recover and seal defendant’s pants and boots prior to taking
       defendant to the police station because he did not want to strip defendant naked of his
       clothes. O’Connor noted that he did not observe bloodstains on the white bed sheets, on
       defendant’s skin, or under defendant’s fingernails. O’Connor admitted that he did not write
       in his report that the flash message informed him that defendant was armed with a knife.


               3
                This was the first and only mention of Joey during the trial. None of the other witnesses
       mentioned that he lived in the basement with Cavin. William did not state Joey’s last name.
              4
                Officer Costello’s first name does not appear in the appellate record.

                                                  -9-
¶ 45                          H. Officer Deronis Cooper’s Testimony
¶ 46       Chicago Police Officer Deronis Cooper testified that, on November 15, 2006, he was
       wearing civilian clothes and driving through the area near Sharon’s home. In the late
       morning, he received a flash message that a black male suspect was observed in the vicinity,
       wearing a black coat, black jeans, and work boots, and potentially covered in blood. Cooper
       drove through the area but did not observe the suspect. He then drove to Sharon’s residence,
       where he spoke with William and Nakita. After speaking with them, Cooper drove to
       defendant’s residence, while Cooper’s supervisor drove William and Nakita there.5 Officers
       O’Connor and Costello were already at defendant’s home when Cooper arrived. Cooper
       entered the house and observed defendant lying on a bed in a second floor bedroom.
       Defendant was wearing a blue denim shirt, black jeans, and tan work boots, and he had dried
       red stains on his pants and boots. Cooper then arrested defendant and transported him to an
       interrogation room at the Area 2 police station, and he remained with defendant the entire
       time. Cooper identified defendant in court, and he identified defendant’s pants and boots and
       noted that they were in the same or substantially the same condition as when he observed
       defendant wearing them in the bedroom.
¶ 47       On cross-examination, Cooper testified that he did not recall removing defendant’s boots
       while defendant was in the interrogation room. After Cooper brought defendant to the
       interrogation room, other officers later transported defendant to a hospital to treat an injury
       unrelated to the instant case. Cooper testified that he knew that defendant’s clothes were
       removed at the hospital, but he did not state who removed them.

¶ 48                                I. Victor Rivera’s Testimony
¶ 49       Forensic investigator Victor Rivera testified that, at 1 p.m. on November 15, 2006, he
       and his partner, forensic investigator Eddie Perez, processed the evidence at the crime scene
       at Sharon’s home. In the basement, Rivera observed Cavin’s body slumped over in a chair
       and a bloody shovel leaning against the wall. Cavin’s body was covered in blood, and there
       were bloodstains on the walls. Rivera identified the shovel and several photographs of
       Cavin’s body in court. Rivera then left Sharon’s home to process the evidence found at
       defendant’s residence, which included a kitchen knife, a drywall knife, and a black leather
       jacket in defendant’s bedroom. Rivera transported the evidence to the Area 2 police station
       where he assigned a unique inventory number to each item. Rivera identified the knives and
       jacket in court.
¶ 50       Rivera testified that, while he was at the Area 2 police station, he “recovered”
       defendant’s clothing, but did not explain how he came into possession of defendant’s clothes.
       Rivera identified defendant in court. The State presented Rivera with a pair of brown boots,
       socks, black jean pants, and a shirt, and he identified each article of clothing as the same one
       that he recovered from defendant on November 15, 2006, and that each item was in the same


              5
               Cooper did not state his supervisor’s name.

                                                -10-
       or substantially the same condition as when he recovered them.
¶ 51       On cross-examination, Rivera testified that he did not observe any bloody footprints on
       the basement stairs and that the shovel currently did not appear as bloody as it did when he
       recovered it. He did not observe any blood on defendant’s leather jacket, and the knife
       protruding from defendant’s jacket’s pocket appeared to have rust on it rather than
       bloodstains.
¶ 52       In the middle of Rivera’s cross-examination, the trial recessed an hour for lunch, and
       when it resumed, the trial court stated outside the presence of the jury, “The defense has been
       setting up audio/visual equipment as it relates to the cross-examination of Forensic
       Investigator Rivera. Be sure that our motion to exclude is being adhered to.”6 The defense
       then informed the trial court that it intended to present a still shot from a videotape that
       showed an unidentified police officer removing defendant’s boots from his feet in an
       interrogation room at the Area 2 police station. The defense would first ask Rivera if he did
       in fact remove defendant’s clothes from his person, and if he said no, then the still shot
       would not be shown. If he Rivera said yes, then the defense intended to show the still frame
       from the video and ask Rivera if any of the four people depicted in the still frame was him,
       with his anticipated answer being no. The trial court denied the defense’s request to show the
       frame from the video, finding that “the still [shot] says nothing in terms of the entirety of the
       time that [defendant] was at the [police] station.” The defense then informed the trial court
       that it intended to show the video without sound at some later date. The trial court responded
       that it would reserve its ruling until that issue presented itself, and the trial court again
       advised the defense that there would be no reference to the video during Rivera’s cross-
       examination, even for the purposes of impeachment.
¶ 53       While the video was not played or admitted into evidence at trial, a DVD copy is
       contained in the appellate record. The video shows that a white male officer in plain clothes
       wearing a baseball cap led defendant into the interrogation room. Defendant was wearing a
       button-down collared shirt, black jeans, and tan boots with visible marks on them. Shortly
       afterward, a second dark-skinned male officer entered the room and emptied defendant’s
       pockets, placing the contents on the table. This second officer was also not in uniform and
       was instead wearing a blue shirt, blue jeans, and a white baseball cap. Defendant then sat
       down on a bench and the second officer removed defendant’s boots. A third black male
       officer wearing a gray shirt and pants, a black vest, and a flat cap entered the room holding
       a clear plastic bag. The second officer, while holding defendant’s boots in his right hand,
       placed the contents of defendant’s pockets into the bag and then left the room with the boots.
       The second officer returned to the room five minutes later without the boots in hand, and the
       boots do not appear on the rest of video. Defendant was then taken to the hospital, and the
       video recording system was shut off. The video recording resumed when defendant returned
       from the hospital, and the video shows that defendant reentered the interrogation room
       wearing hospital scrubs without shoes rather than his previous clothing.


               6
                It is unclear which motion the trial court referred to because the appellate record does not
       contain a motion to exclude that concerns the presentation of a videotape at trial.

                                                  -11-
¶ 54       When the cross-examination resumed, Rivera testified that he could not recall if
       defendant was still wearing his original clothes and boots or new hospital scrubs when
       Rivera observed him in the interrogation room. Rivera also did not remember whether he
       personally removed defendant’s clothing and boots, or if they were already removed from
       defendant before Rivera arrived at the Area 2 police station.

¶ 55                               J. Steven White’s Testimony
¶ 56       Dr. Steven White of the Cook County Medical Examiner’s Office testified as an expert
       in forensic pathology concerning the autopsy performed on Cavin by Dr. Michelle Jordan,
       who had since moved out of state. White testified that he reviewed Dr. Jordan’s case
       protocol, photographs, and toxicology results to formulate his own opinion regarding Cavin’s
       death. White identified multiple lacerations on Cavin’s head and face, though he noted that
       Cavin’s body lacked any signs of defensive wounds. Cavin had a comminuted fracture of the
       skull, which was broken into many pieces. White opined that Cavin died from multiple
       craniocerebral injuries resulting from blunt-force trauma to his head due to an assault. White
       opined that Cavin’s death was a homicide, and that Cavin was alive and breathing when he
       sustained the injuries because there was blood found in his lungs and stomach. White was
       unable to determine a time of death.

¶ 57                              K. Lynette Wilson’s Testimony
¶ 58       Lynette Wilson testified that she is a forensic biologist at the Illinois State Police Crime
       Lab, and that she analyzed the stains found on the shovel, the wood-handled knife, and
       defendant’s boots, jeans, and denim shirt. Her tests revealed that all of these items contained
       blood on them. Wilson preserved each of the samples and sealed them in a vault for DNA
       analysis.
¶ 59       On cross-examination, Wilson testified that there is a possibility of a false positive test
       result. The jeans had many dirt-like stains on them, and the majority of the stains on the
       boots were scuffmarks and paint stains. While the boots have several blood-like stains on
       them, Wilson only tested one area.
¶ 60       After Wilson’s testimony, the defense again informed the trial court that it intended to
       play the video without sound during its case-in-chief to show that someone other than
       forensic investigator Rivera recovered defendant’s boots from the Area 2 interrogation room.
       The State argued that the video was inadmissible because the defense could not lay a proper
       foundation, and the trial court stated that, though the issue was not before the trial court at
       that time, it “probably would not” allow the video to be shown later.
¶ 61       The next morning, the defense requested the trial court that it recall Rivera to clarify
       whether he personally removed defendant’s clothes. The defense also intended to question
       Rivera about the evidence inventory form that he completed, in which he left blank the




                                                -12-
       portion of the form indicating where the items were recovered or seized.7 The trial court
       denied the defense’s request to recall Rivera, finding that he testified that he was “not sure
       about how the clothes got to his possession,” and that playing either a still or the entire
       interrogation video would not advance the defense’s case either way. Afterwards, the defense
       did not request or attempt to play the video throughout the duration of the trial.

¶ 62                             L. Christopher Webb’s Testimony
¶ 63       Christopher Webb testified that he is a DNA scientist at the Joliet Science Laboratory of
       the Illinois State Police, and that he tested the DNA samples found on the clothing, boots,
       and the shovel, and compared them to the DNA profiles of defendant and Cavin. A blood
       sample recovered from the cuff of defendant’s shirt matched defendant’s DNA profile, while
       blood samples recovered from defendant’s jeans, boots, and the shovel matched Cavin’s
       DNA profile.

¶ 64                            M. William Kovacs’ Testimony
¶ 65       William Kovacs testified that he took defendant’s fingerprints and palm prints on May
       22, 2007, and forwarded them to the Illinois State Police latent print unit for comparison.

¶ 66                            N. Anastasia Petruncio’s Testimony
¶ 67       Anastasia Petruncio testified that she is a fingerprint examiner, and that she examined
       the shovel and located four sets of prints on it: two on the plastic handle, and two on the
       metal base. One of the prints on the handle was suitable for comparison, and she identified
       the print as defendant’s to the exclusion of all other individuals in the world. Petruncio
       demonstrated that the print on the handle corresponded to defendant gripping the shovel with
       his left hand. Petruncio identified the shovel at trial. Petruncio also examined the brown-
       handled knife, but found no prints suitable for comparison.
¶ 68       On cross-examination, Petruncio testified that one of the prints found on the shovel’s
       metal base excluded both defendant and Cavin as the source. She did not compare the other
       two prints after she identified the palm print on the handle as defendant’s. Petruncio did not
       receive print cards from any other individual for comparison. She acknowledged that it was
       impossible to tell when the prints were left on the shovel and that they possibly could have
       been left days, weeks, or months before the crime.
¶ 69       Defense counsel never requested a Frye hearing concerning the validity of latent palm
       print analysis, which is an issue defendant’s counsel raises on appeal.

¶ 70                              O. Jennifer Acosta’s Testimony
¶ 71       Jennifer Acosta testified that she is a forensic scientist at the Illinois State Police Forensic


               7
                While the inventory form was not admitted into evidence at trial, it appears in the appellate
       record. The portion of form designated “recovered/seized from:” is left blank.

                                                   -13-
       Science Center, and that she tested the DNA recovered from the wood-handled knife. She
       determined that the DNA sample contained a mixture of at least three profiles that she could
       not sort out. She compared the mixed profile to the DNA profiles of defendant and Cavin and
       determined that neither could be excluded as a possible match.
¶ 72       On cross-examination, Acosta testified that the DNA sample from the wood-handled
       knife was a degraded sample and that she did not know whether it came from blood or skin
       cells. Though defendant and Cavin cannot be excluded as a match, there are millions of
       potential combinations of DNA profiles that could yield the mixture found on the knife.
¶ 73       After Acosta’s testimony, the State sought to admit defendant’s boots, jeans, and shirt
       into evidence. The defense objected, arguing that the State failed to establish a sufficient
       chain of custody because Officer Rivera’s testimony did not sufficiently explain how he
       came into possession of the clothing. The trial court overruled the defense’s objection and
       admitted the clothing into evidence. The State rested, and the trial court denied defendant’s
       motion for a directed verdict.
¶ 74       Defendant exercised his right not to testify or call witnesses at trial. The defense
       presented stipulated testimony from Chicago Police Detective Madden8 to impeach Abel
       Smith. It was stipulated that, if called to the stand, Madden would testify that Abel told him
       on November 15, 2006, that Cavin had asked Abel to close the basement door when Abel
       checked up on him later that night. After speaking with Cavin, Abel went to go to sleep in
       his bedroom and he turned the volume up on his stereo so that it was loud. Madden would
       also testify that Abel did not mention that he observed defendant pacing in front of the
       kitchen door in the morning. The defense then rested.
¶ 75       During closing arguments, the State argued that defendant threatened to kill Cavin
       because he was jealous that Sharon, his girlfriend at the time, had asked Cavin to take care
       of her house while she was away. In response, the defense criticized the State’s evidence and
       argued that the State did not prove defendant guilty beyond a reasonable doubt. Over the
       defense’s objection, the jury was allowed to view the shovel and defendant’s clothing during
       their deliberations. The jury later found defendant guilty of the first-degree murder of Clinton
       Cavin.

¶ 76                                  III. Posttrial Proceedings
¶ 77        Prior to sentencing on April 7, 2011, defendant filed a pro se posttrial motion for a new
       trial based on ineffective assistance of counsel. The trial court held a Krankel hearing, and
       defendant argued that the boots admitted into evidence at trial did not belong to him.
       Defendant claimed that the police returned his boots and he wore his boots to the hospital,
       which the police would not have done had the boots been covered in blood. As proof,
       defendant claimed that the video of his interrogation at the Area 2 police station showed an
       officer taking defendant’s boots and giving them back to him, and that the hospital inventory




              8
               Detective Madden’s first name does not appear in the appellate record.

                                                -14-
       list reflected the seizure of his pants, shirt, and socks at the hospital.9 Defendant further
       argued that his counsel was ineffective because she did not use this information to impeach
       Officer Cooper and she did not call Harold Jackson as a defense witness. The trial court then
       questioned defendant’s counsel, who explained that Harold had given a handwritten
       statement to the police and testified before a grand jury that defendant had threatened to cut
       his throat, and that Harold was generally not a favorable witness for the defense. Defendant’s
       counsel also explained that she tried to admit the interrogation video or a still photo from the
       video during trial but the trial court denied her requests. The trial court denied defendant’s
       pro se motion, finding that it would have applied its ruling denying the use of the
       interrogation video or still to Officer Cooper’s testimony as well. The trial court further
       found that the pro se motion “lacked merit” and that it did not justify the appointment of new
       counsel.
¶ 78        On April 18, 2011, the defense filed a posttrial motion for a new trial, alleging that the
       trial court erred when it: (1) denied defendant’s pretrial motion to quash arrest; and (2)
       denied defendant’s motion in limine to bar evidence of other acts of defendant. Among the
       claims in the motion for a new trial, the defense argued that the trial court: (1) improperly
       denied the use of the interrogation video to impeach Rivera at trial; and (2) erred when it
       admitted defendant’s boots, pants, shirt, and socks into evidence despite a broken chain of
       custody. The trial court denied the defense’s motion, and defendant then advised the trial
       court that he had filed a pro se motion for “obstruction of justice” against the assistant public
       defender.10 The trial court advised defendant that it had already ruled on these issues before,
       but it nevertheless held another “Krankel-type hearing” and denied defendant’s pro se
       motion, finding that the assistant public defender offered a tactical reason for not calling
       Harold Jackson as a witness and that defendant did not need new counsel.
¶ 79        The trial court then held a sentencing hearing, and the State noted defendant’s 1985
       convictions for armed robbery and residential burglary. The State called three correctional
       officers from Cook County Jail to testify to three separate instances of defendant’s
       insubordination and confrontation during the pendency of his case. The defense called Eric
       Morris, defendant’s younger brother, who testified that defendant worked with their father
       as a plumber, that he had moved in with his parents as they were becoming older, and that
       defendant had taken care of Eric’s son when Eric was too irresponsible to do so. Defendant
       then addressed the trial court and again claimed: (1) that the assistant public defender
       provided ineffective assistance of counsel; (2) that the police entered his parents’ home
       without probable cause or a warrant; and (3) that there was a break in the chain of custody
       of his clothes. Following defendant’s allocution, the State argued in aggravation that the way


               9
                 While the hospital inventory list was not admitted into evidence at trial, it appears in the
       record on appeal. The list indicates that defendant’s shirt, pants, and socks were given to a police
       officer, while the “Shoes/Boots/Slippers” category is crossed off, indicating that no such items were
       recovered. Defendant did not sign the bottom of the list acknowledging that “the indicated items and
       disposition are correct and complete.” However, the list is signed by “Sgt. E. Boone 1964” as the
       “Accepting Person,” and another signature that is illegible appears below that as a “Witness.”
                10
                  Defendant’s motion does not appear in the appellate record.

                                                   -15-
       in which defendant murdered Cavin was especially heinous, and that defendant had a long
       history of criminal behavior that continued even after he was incarcerated. In mitigation, the
       defense argued that the murder was the result of defendant’s continuing struggle with
       substance abuse, and that defendant’s actions in jail were actually minor relative to the
       environment that he lived in.
¶ 80       After considering the factors in aggravation and mitigation, the trial court considered that
       the manner in which defendant struck Cavin’s head warranted a sentence “closer to the
       maximum as opposed to the minimum.” The trial court sentenced defendant to 55 years’
       imprisonment, with 1,587 days of presentence custody credit against his sentence, and a $925
       fine. The trial court denied defendant’s motion to reconsider, and defendant appealed.
¶ 81       The Office of the State Appellate Defender, appointed on April 28, 2011, represents
       defendant on appeal. On July 25, 2012, appointed counsel filed a brief and argument on
       behalf of defendant. Defendant then filed a pro se brief and argument on March 20, 2013,
       entitled “Supplemental Breif [sic] and Argument For Defendant-Appellant Pursuant to
       Supreme Court Rule 341(b).” In his pro se brief, defendant makes numerous additional
       claims of trial court errors and ineffective assistance of counsel at the suppression hearing
       and at trial. Defendant states that his pro se brief is intended to supplement the briefs filed
       by his appellate counsel because his counsel chose not to raise these additional issues on
       appeal. Since defendant is represented by counsel and has made no request to proceed pro se,
       we will consider only the claims raised by counsel. People v. McDonald, 168 Ill. 2d 420, 435
       (1995); People v. Thompson, 331 Ill. App. 3d 948, 951 (2002).

¶ 82                                        ANALYSIS
¶ 83       On appeal, defendant’s counsel argues, first, that his conviction should be reversed and
       remanded for a new trial by three related chain-of-custody errors: (1) the trial court
       improperly admitted defendant’s bloodstained pants and boots into evidence despite a
       deficient chain of custody; (2) the assistant public defender provided ineffective assistance
       of counsel at trial when she did not introduce the hospital belongings list into evidence to
       show that defendant’s boots were not seized at the hospital; and (3) the trial court denied the
       defense’s request to show a still shot from a video of an unidentified officer removing
       defendant’s boots in an interrogation room at the police station. Second, counsel argues that
       the trial court erred when it denied the defense’s motion in limine to bar testimony that
       defendant threatened to cut Abel Smith’s and Harold Jackson’s throats the morning of the
       homicide. Third, defendant’s appellate counsel argues that the trial counsel was ineffective
       for not objecting to the State’s latent fingerprint analysis. For the following reasons, we
       affirm.

¶ 84                                     I. Chain of Custody
¶ 85       The first claim is that the trial court erred when it admitted defendant’s bloodstained
       pants and boots into evidence despite a break in the chain of custody. The admissibility of
       evidence lies within the sound discretion of the trial court, and the trial court’s decision may
       not be overturned on appeal absent an abuse of discretion. People v. Becker, 239 Ill. 2d 215,

                                                -16-
       234 (2010). “An abuse of discretion occurs where the trial court’s decision is arbitrary,
       fanciful, or unreasonable, or where no reasonable person would take the view adopted by the
       trial court.” Becker, 239 Ill. 2d at 234.
¶ 86        When the State seeks to introduce bloodstained clothing into evidence, it must lay an
       adequate foundation either “ ‘through its identification by witnesses or through a chain of
       possession.’ ” People v. Woods, 214 Ill. 2d 455, 466 (2005) (quoting People v. Stewart, 105
Ill. 2d 22, 59 (1984)). “[W]here an item has readily identifiable and unique characteristics,
       and its composition is not easily subject to change, an adequate foundation is laid by
       testimony that the item sought to be admitted is the same item recovered and is in
       substantially the same condition as when it was recovered.” Woods, 214 Ill. 2d at 466.
¶ 87        In the case at bar, the State sufficiently established a foundation because defendant’s
       pants and boots were readily identifiable by unique characteristics that were not easily
       subject to change. Woods, 214 Ill. 2d at 466. At trial, four witnesses identified the pants and
       boots as defendant’s. First, the State presented the jeans and boots to William Alston, who
       identified them, along with defendant’s leather jacket, as the clothing that he observed
       defendant wearing the morning of the crime. Next, Sergeant Daniel O’Connor identified
       defendant’s jeans and boots as the same clothing that defendant was wearing at the time of
       his arrest. O’Connor also pointed out where he observed the bloodstains on defendant’s
       pants. After that, Officer Deronis Cooper identified the black jeans and tan boots as the
       clothes that defendant was wearing at the time of his arrest. And lastly, forensic investigator
       Victor Rivera identified defendant’s black jeans and boots as the items he recovered at the
       police station. Rivera testified that, besides the markings made by the crime lab, the items
       were in the same or substantially the same condition as when he recovered and inventoried
       the clothing.
¶ 88        As a result, the State established a sufficient foundation for defendant’s pants and boots
       because four witnesses identified the articles of bloodstained black jeans and tan boots as
       defendant’s. Woods, 214 Ill. 2d at 466. Because the State sufficiently laid a foundation for
       the pants and boots, it was not required to establish a chain of custody for the evidence to be
       admissible, and the trial court did not err when it allowed the items into evidence over the
       defense’s objection. Woods, 214 Ill. 2d at 466. See People v. Gilyard, 124 Ill. App. 2d 95,
       105 (1970) (the State established a sufficient foundation for hat and gloves found at the crime
       scene where witnesses identified the items as those worn by defendant during the crime);
       People v. Kristovich, 32 Ill. App. 3d 979, 985 (1975) (foundation sufficient where witness
       identified clothing exhibits as her own).
¶ 89        Defendant’s counsel argues that since the pants and boots contained bloodstains, the
       State needed to establish a sufficient chain of custody, rather than witness identification, for
       the items to be admissible. Counsel argues that courts have found that blood is a highly
       fungible, highly transferrable substance that requires a chain of custody to ensure that the
       evidence is preserved and cites three cases: (1) People v. Winters, 97 Ill. App. 3d 288, 295-96
       (1981) (discussing chain-of-custody requirements for admitting a blood sample); (2) People
       v. Shiflet, 125 Ill. App. 3d 161, 178-79 (1984) (chain of custody established for admission
       of a vial of victim’s blood); and (3) People v. Bradney, 170 Ill. App. 3d 839, 864-65 (1988)
       (same). See also 725 ILCS 5/116-3 (West 2012) (procedure for securing postconviction DNA

                                                -17-
       testing requires defendant to establish a chain of custody for physical items to be tested).
¶ 90       Defendant’s counsel also points to two 30-year old cases where courts applied a chain-of-
       custody analysis to clothing exhibits that contained biological material. In People v.
       Gholston, 124 Ill. App. 3d 873, 890-91 (1984), the appellate court analyzed the chain of
       custody of the defendant’s pants and underwear that were later shown to contain mucus and
       spermatozoa. In People v. Rogers, 42 Ill. App. 3d 499, 501 (1976), the appellate court
       examined the chain of custody for bloody shorts admitted at trial. Counsel argues that, while
       foundation may have been proper for the articles of clothing alone, the fact that they
       contained visible samples of blood meant that the State was required to show a sufficient
       chain of custody to establish a foundation for the evidence.
¶ 91       However, the Winters, Shiflet, and Bradney cases cited by defendant’s counsel concerned
       vial or samples of blood rather than bloody clothing. Winters, 97 Ill. App. 3d at 295-96;
       Shiflet, 125 Ill. App. 3d at 178-79; Bradney, 170 Ill. App. 3d at 864-65. While a sample of
       blood in itself may require a sufficient chain of custody for admissibility, the blood in the
       instant case was contained on unique articles of clothing that were identified by several
       witnesses at trial. Once the blood samples were recovered from the clothing, then they were
       subject to the chain-of-custody procedures used for samples of biological material. However,
       the defense never raised a challenge to the chain of custody of the blood after the samples
       were removed from the clothing.
¶ 92       Furthermore, while the appellate court in the Gholston and Rogers cases analyzed the
       chain of custody for clothing exhibits that contained biological material, neither case states
       that such an analysis is required or that the State must prove a chain of custody in such
       instances. Gholston, 124 Ill. App. 3d at 890-91; Rogers, 42 Ill. App. 3d at 501. Rather, our
       supreme court in Woods held that a chain of custody is not required where an item has readily
       identifiable and unique characteristics, and its composition is not easily subject to change.
       Woods, 214 Ill. 2d at 466. Since the composition of the pants and boots were not easily
       subject to change, and several witnesses identified the items through unique characteristics,
       the State did not need to establish a chain of custody. The State laid a sufficient foundation
       for the exhibits, and the trial court did not err when it admitted the pants and boots into
       evidence at trial.
¶ 93       Even if the State failed to establish a sufficient foundation, the trial court’s error was
       harmless beyond a reasonable doubt. People v. Thurow, 203 Ill. 2d 352, 363 (2003) (citing
       United States v. Olano, 507 U.S. 725, 734 (1993)). The evidence at trial showed that
       defendant was angered by Sharon’s comments, and that he acted aggressively toward Cavin
       throughout the morning. Defendant was then observed approaching the house with a knife
       in his pocket, and then observed leaving the home shortly before Cavin was discovered dead
       in the basement. The police recovered a bloody shovel at the home, which contained
       defendant’s fingerprints. Even if the clothing had been excluded at trial, there was still
       overwhelming evidence that defendant was guilty beyond a reasonable doubt.

¶ 94                              II. Hospital Belongings List
¶ 95      The second claim is that the assistant public defender provided ineffective assistance at

                                               -18-
        trial when she did not present defendant’s hospital belongings list to challenge the chain of
        custody of the clothing exhibits. “ ‘The sixth and fourteenth amendment of the United States
        Constitution guarantee the fundamental right of a defendant in a criminal case to be
        effectively assisted by counsel.’ ” People v. Young, 347 Ill. App. 3d 909, 927 (2004) (quoting
        People v. Spann, 332 Ill. App. 3d 425, 429 (2002), citing U.S. Const., amends. VI, XIV). A
        successful claim of ineffective assistance of counsel requires a two-pronged showing: (1) that
        counsel’s representation falls below an objective standard of reasonableness; and (2) that
        there is a reasonable probability that, but for counsel’s deficient performance, the result of
        the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687-88 (1984);
        People v. Albanese, 104 Ill. 2d 504, 525 (1984). If we can dismiss on the second prong for
        failure to show prejudice, we need not discuss the first prong. Albanese, 104 Ill. 2d at 527.
¶ 96         With respect to the second prong, defendant’s appellate counsel argues that the assistant
        public defender failed to present the hospital belongings list at trial to attack the chain of
        custody of defendant’s pants and boots. The list shows that defendant’s pants, shirt, and
        socks were removed at the hospital and given to a police officer, presumably Sergeant
        Boone, who then signed the form. Counsel argues that the list would have had had the effect
        of proving a gap in the chain of custody, since forensic investigator Rivera testified that he
        recovered the clothes at the Area 2 police station and did not state Boone obtained possession
        of the items first.
¶ 97         However, the assistant public defender’s performance did not prejudice defendant
        because, as discussed in section I, the State was not required to prove a chain of custody for
        defendant’s clothing. Woods, 214 Ill. 2d at 466. Even if the hospital belongings list were
        presented at trial, it would have had no effect on the outcome of the case because the State
        laid a proper foundation for defendant’s pants and boots through witness identification.
        Woods, 214 Ill. 2d at 466.
¶ 98         Also, as previously stated in section I, even if the clothing had been excluded at trial,
        there was still overwhelming evidence that defendant was guilty beyond a reasonable doubt.
        The evidence at trial showed that defendant acted aggressively toward Cavin and threatened
        him, that defendant was observed in the house near the time of the murder, and that
        defendant’s fingerprints were on a bloody shovel found at the crime scene. Since defendant
        was not prejudiced by his counsel’s failure to present his hospital belongings list, the
        assistant public defender did not provide ineffective assistance of counsel, and we need not
        consider counsel’s performance with respect to the first prong. Strickland, 466 U.S. at 690;
        Albanese, 104 Ill. 2d at 527.

¶ 99                          III. Exclusion of the Interrogation Video
¶ 100       The third claim is that the trial court erred when it barred the defense from showing a still
        frame from a video recording of defendant in an Area 2 interrogation room. A trial court’s
        finding concerning whether evidence is relevant and admissible will not be reversed absent
        a clear abuse of discretion. People v. Morgan, 197 Ill. 2d 404, 455 (2001) (citing People v.
        Hayes, 139 Ill. 2d 89, 130 (1990)). As stated, “[a]n abuse of discretion occurs where the trial
        court’s decision is arbitrary, fanciful or unreasonable [citation] or where no reasonable


                                                  -19-
      person would agree with the position adopted by the trial court.” Becker, 239 Ill. 2d at 234.
¶ 101      The federal constitution guarantees the right of an accused to present a defense, including
      evidence to rebut the State’s version of events. U.S. Const., amend. VI; Washington v. Texas,
      388 U.S. 14, 19 (1967); People v. Manion, 67 Ill. 2d 564, 576 (1977). “Evidence is
      admissible if it is relevant to an issue in dispute and its prejudicial effect does not outweigh
      its probative value.” People v. Ross, 395 Ill. App. 3d 660, 678 (2009) (citing People v.
      Patterson, 192 Ill. 2d 93, 114-15 (2000)). “Evidence is considered relevant if it has any
      tendency to make the existence of any fact that is of consequence to the determination of an
      action either more or less probable than it would be without the evidence.” Morgan, 197 Ill.
2d at 455-56 (citing People v. Illgen, 145 Ill. 2d 353, 356-66 (1991)). A trial court may bar
      evidence on the grounds of relevancy if the evidence is remote, uncertain, or speculative.
      Morgan, 197 Ill. 2d at 456 (citing People v. Cloutier, 156 Ill. 2d 483, 501 (1993)).
¶ 102      Defendant’s counsel argues in its brief that the defense twice sought to present a “short
      video clip depicting an unnamed officer seizing [defendant’s] boots at Area 2 before
      [defendant] was taken to the hospital,” and that the trial court barred this evidence both
      times. This is an incorrect statement of the facts because the appellate record shows that the
      defense never attempted to play a video clip at trial. Rather, during the cross-examination of
      forensic investigator Rivera, the defense informed the trial court that it intended to present
      a still frame from the video, and the trial court denied the request. Afterwards, before the
      State rested, the defense twice informed the trial court that it intended to play a clip of the
      video in the future during its case-in-chief, but both times the trial court stated that the issue
      was not yet before the trial court, though it “probably would not” allow the video to be
      presented later. The defense never actually attempted to play the video at any other time at
      trial.
¶ 103      As a result, our review is limited to the trial court’s decision to bar the defense from
      presenting a still frame of the video during Rivera’s cross-examination. Rivera testified on
      direct examination that he “recovered” defendant’s boots. During the cross-examination, the
      defense informed the trial court that it intended to show a single frame from the video, which
      would show three police officers in an Area 2 interrogation room with defendant. The
      defense stated that it would first ask Rivera if he personally removed defendant’s boots, and
      if Rivera said no, the still video would not be presented. If Rivera said yes, then the defense
      would present the still shot and ask Rivera if he was one of the officers depicted in the frame,
      with his anticipated answer being no. The trial court barred the presentation of a still frame,
      and when the cross-examination resumed, Rivera explained that, although he recovered
      defendant’s boots at the Area 2 police station, he did not recall who personally removed
      defendant’s boots. On appeal, defendant’s counsel argues that the trial court improperly
      barred the presentation of a still video frame because it would have impeached Rivera, who
      had just testified that he recovered defendant’s boots. Vancil v. Fletcher, 90 Ill. App. 2d 277,
      284 (1967) (finding defendant may impeach a witness’s equivocal answers); Edward Don
      Co. v. Industrial Comm’n, 344 Ill. App. 3d 643, 652 (2003) (finding impeachment proper
      where witness denies making prior inconsistent statement or gives unequivocal answers to
      question concerning prior statement); People v. Preston, 341 Ill. 407, 419 (1930) (same).
      Additionally, counsel argues that the still video is relevant because it attacks the weight of

                                                 -20-
      the evidence by showing that the police’s handling left a break in the chain of custody for
      defendant’s boots. The trial court did not err when it barred the defense from showing a still
      shot from the video because it was not impeaching Rivera’s testimony. Although Rivera
      testified that he “recovered” defendant’s boots at the Area 2 police station, he did not state
      that he actually removed the boots from defendant’s feet. When asked on cross-examination
      to clarify how he came into possession of defendant’s boots, Rivera stated that he did not
      recall if he personally removed defendant’s boots or if another police officer had removed
      them before Rivera arrived at the police station. Since Rivera testified that he only recovered
      the boots and did not personally remove them from defendant, video evidence of another
      police officer removing defendant’s boots does not impeach or contradict Rivera’s testimony.
¶ 104     Furthermore, as the trial court correctly noted, the still image shows only one moment
      from the entire time that defendant was in custody, which is inconclusive to the question of
      who removed the boots from defendant’s feet. A still video image would not impeach Rivera
      because the presentation of a single moment in time would not be determinative of whether
      he recovered defendant’s boots. Also, presenting a still image would not undermine the
      boots’ chain of custody because it would be impossible to determine who actually removed
      the boots, which police officers handled the boots, and how the boots were inventoried. As
      we explained in section I, four witnesses identified the boots as belonging to defendant, and
      the State was not required to demonstrate a chain of custody to lay a sufficient foundation.
      Woods, 214 Ill. 2d at 466. Thus, the trial court did not err when it barred the defense from
      presenting a still video shot that neither impeached Rivera nor undermined the State’s
      evidence.
¶ 105     Also, the trial court’s error was harmless beyond a reasonable doubt because, as
      discussed in sections I and II, the evidence against defendant was overwhelming. Thurow,
203 Ill. 2d at 363 (citing Olano, 507 U.S. at 734). The evidence at trial showed that
      defendant had a motive and opportunity to kill Cavin, and that his palm prints were
      discovered on the murder weapon. Even if the defense had impeached Rivera, there was still
      overwhelming evidence that defendant was guilty beyond a reasonable doubt.

¶ 106              IV. Verbal Threats Against Abel Smith and Harold Jackson
¶ 107     The fourth claim is that the trial court erred when it allowed the State to present evidence
      that defendant verbally threatened to cut Abel Smith’s and Harold Jackson’s throats the
      morning of the crime. The admissibility of evidence, including other crimes evidence, is left
      to the trial court’s discretion and will not be overturned absent a clear abuse of discretion.
      Illgen, 145 Ill. 2d at 364. As stated, “[a]n abuse of discretion occurs where the trial court’s
      decision is arbitrary, fanciful or unreasonable [citation] or where no reasonable person would
      agree with the position adopted by the trial court.” Becker, 239 Ill. 2d at 234.
¶ 108     Other crimes evidence is admissible if it is relevant to a proper issue, such as “motive,
      intent, identity, absence of mistake or accident, modus operandi, or the existence of a
      common plan or design.” People v. Norwood, 362 Ill. App. 3d 1121, 1128-29 (2005) (citing
      People v. Wilson, 214 Ill. 2d 127, 135-36 (2005)). Evidence of other crimes is admissible to
      prove any material fact relevant to the case, but is inadmissible if only relevant to


                                                -21-
      demonstrate a defendant’s propensity to engage in criminal activity. Norwood, 362 Ill. App.
3d at 1128 (citing People v. Donoho, 204 Ill. 2d 159, 170 (2003), and People v. Hendricks,
      137 Ill. 2d 31, 52 (1990)). The trial court may exclude evidence of other crimes if its
      prejudicial effect substantially outweighs its probative value. Illgen, 145 Ill. 2d at 365. When
      the prior conduct is intrinsic to the matter being charged as a “continuing course of conduct,”
      other crimes evidence may be admitted if it is relevant to establish a material issue, and the
      general principles of relevance apply. People v. Manuel, 294 Ill. App. 3d 113, 123-24 (1997).
      Generally, threats by a defendant against a third party are not admissible unless “ ‘ “the
      connection between them and the deceased is such that under certain circumstances the threat
      would import harm to or hostility toward the deceased.” ’ ” People v. Szudy, 262 Ill. App.
3d 695, 706 (1994) (quoting People v. Williams, 85 Ill. App. 3d 850, 856 (1980), quoting
      People v. Scott, 284 Ill. 465, 474-75 (1918) (“The general rule also is, that a threat by the
      accused to kill or injure a person other than the deceased, or a mere idle threat of a general
      nature not directed to any particular person, is not admissible to show malice towards the
      deceased.”)). “The threat must in some way be linked to the victim.” Williams, 85 Ill. App.
3d at 856 (citing People v. Watkins, 34 Ill. App. 3d 369, 374 (1975)).
¶ 109      In the case at bar, defendant’s counsel argues that defendant’s threats to Abel Smith and
      Harold Jackson were inadmissible because they were not directed toward Cavin and bore no
      connection to his death. At trial, Abel testified that defendant threatened to cut his throat the
      morning of the crime, and William Alston testified that defendant confronted Harold and
      similarly threatened to cut Harold’s throat. Counsel argues that Cavin was not present during
      either incident, and that the State did not establish a connection between defendant’s threats
      and a threat of harm to Cavin.
¶ 110      However, whereas evidence of other crimes may be admissible to show, among other
      things, motive, intent, identity, absence of mistake or accident, modus operandi, or the
      existence of a common plan or design (Norwood, 362 Ill. App. 3d at 1128 (citing Wilson, 214
Ill. 2d at 135-36)), relevant evidence merely tends to “ ‘make the existence of any fact that
      is of consequence to the determination of the action more probable or less probable than it
      would be without the evidence.’ ” People v. Stewart, 105 Ill. 2d 22, 54 (1984) (quoting Fed.
      R. Evid. 401). Here, defendant’s threats to Abel and Harold constituted a continuing “course
      of conduct” that led up to Cavin’s murder. Manuel, 294 Ill. App. 3d at 124.
¶ 111      The evidence at trial showed that defendant spent the night drinking alcohol and smoking
      crack cocaine, and then argued with and slapped his girlfriend when she asked Cavin to
      watch her house while she was in Iowa. Maurice heard defendant arguing with Cavin that
      night about Cavin leaving the house, and Abel asked defendant not to put his hands on his
      mother. Abel also observed defendant talking to himself and pacing in the kitchen, and
      defendant told Abel that Cavin had to leave and that he would not leave unless Cavin left
      first. Defendant became increasingly hostile and threatened to cut Abel’s throat. Abel later
      heard defendant confront Cavin in the basement, and Cavin responded that if defendant hurt
      him, then defendant would only be hurting himself. Later that morning, Williams Alston also
      observed defendant’s temper flare when he started breathing on Harold’s food, to which
      Harold insisted that defendant back away. Defendant responded that he would cut Harold’s
      throat, and Harold pushed him. Defendant then left the house in Maurice’s vehicle and

                                                 -22-
      returned 10 to 15 minutes later with a knife in his pocket. William and Harold quickly left
      to visit a nearby gas station, and when they returned a few minutes later, William observed
      defendant walking away from the house. Inside, William discovered a bloody shovel and
      Cavin dead in the basement.
¶ 112     These facts demonstrate defendant’s increased agitation and escalating hostility, the focus
      of which was Cavin’s refusal of defendant’s demands to leave the house. The incident began
      when Sharon asked Cavin to watch the house. Defendant’s anger or jealousy continued
      throughout the night as he argued with Cavin several times, demanding that he leave. Also,
      defendant became increasing more violent, as he first slapped Sharon, and then later
      threatened to cut the throats of her son and his friend. This course of events culminated in
      defendant beating Cavin to death with a shovel in the basement. As such, the trial court did
      not abuse its discretion when it allowed the testimony that defendant had threatened Abel and
      Harold the morning before the murder. Illgen, 145 Ill. 2d at 364.
¶ 113     Even if the testimony concerning defendant’s threats should have been excluded, the trial
      court’s error was harmless beyond a reasonable doubt. Thurow, 203 Ill. 2d at 272 (citing
      Olano, 507 U.S. at 734). The evidence at trial showed that defendant was with Cavin, and
      that defendant was observed approaching the home with a knife shortly before Cavin was
      discovered dead in the basement. Defendant’s prints were discovered on the bloody shovel,
      and defendant’s clothes contained bloodstains, which matched Cavin’s DNA profile. There
      was overwhelming evidence to convict defendant beyond a reasonable doubt even in the
      absence of the testimony that he threatened Abel and Harold.

¶ 114                             V. Latent Fingerprint Analysis
¶ 115      The final claim is that the assistant public defender provided ineffective assistance of
      counsel when she did not request a Frye hearing concerning the admissibility of Illinois State
      Police print examiner Anastasia Petruncio’s testimony that a palm print recovered from the
      bloody shovel found at the crime scene matched defendant’s left palm print. Frye v. United
      States, 293 F. 1013, 1014 (D.C. Cir. 1923); Donaldson v. Central Illinois Public Service Co.,
      199 Ill. 2d 63, 77 (2002). A defendant is denied effective assistance of counsel when: (1) his
      counsel’s representation falls below an objective standard of reasonableness; and (2) there
      is a reasonable probability that, but for his counsel’s deficient performance, the result of the
      trial would have been different. Strickland, 466 U.S. at 688; Albanese, 104 Ill. 2d at 525.
¶ 116      The decision whether to file a pretrial motion is considered trial strategy, and trial
      counsel enjoys a strong presumption that the failure to file such a motion was proper. People
      v. Spann, 332 Ill. App. 3d 425, 432 (2002) (citing People v. Rodriguez, 312 Ill. App. 3d 920,
      925 (2000)). To overcome that presumption, the defendant must demonstrate: (1) that the
      motion had a reasonable probability of success; and (2) that the outcome of the trial would
      have been different. Spann, 332 Ill. App. 3d at 432-33. A reasonable probability is defined
      as a probability sufficient to undermine confidence in the outcome. Spann, 332 Ill. App. 3d
      at 437 (citing Strickland, 466 U.S. at 694). The question then, is not whether the defendant
      would more likely than not have received a different verdict absent the deficiency, but
      whether in light of the deficiency, he received a fair trial resulting in a verdict worthy of


                                                -23-
      confidence. Kyles v. Whitley, 514 U.S. 419, 434 (1995). Since the facts surrounding trial
      counsel’s performance are not in dispute and the claim was not raised in trial court, this
      court’s review is de novo concerning assessment of the ultimate legal issue of whether
      counsel’s omission supports an ineffective assistance claim. People v. Berrier, 362 Ill. App.
3d 1153, 1166-67 (2006) (citing People v. Davis, 353 Ill. App. 3d 790, 794 (2004)). De novo
      consideration means we perform the same analysis that a trial judge would perform. Khan
      v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 117     Illinois follows the test outlined in Frye, commonly called the “general acceptance” test,
      which dictates that “scientific evidence is only admissible at trial if the methodology or
      scientific principle upon which the opinion is based is ‘sufficiently established to have gained
      general acceptance in the particular field in which it belongs.’ ” Central Illinois Public
      Service Co., 199 Ill. 2d at 77 (quoting Frye, 293 F. at 1014). “A court may determine the
      general acceptance of a scientific principle or methodology in either of two ways: (1) based
      on the results of a Frye hearing; or (2) by taking judicial notice of unequivocal and
      undisputed prior judicial decisions or technical writings on the subject.” People v. McKown,
      266 Ill. 2d 245, 254 (2007).
¶ 118     Defendant’s appellate counsel argues that there is a long-standing debate in the scientific
      community concerning the validity of latent print identification. In support, counsel cites a
      2009 National Research Council (NRC) report, which opined that latent fingerprint analysis,
      as well as other forensic identification methods, has not “been rigorously shown to have the
      capacity to consistently and accurately demonstrate a connection between evidence and a
      specific individual source.” National Research Council of the National Academies,
      Strengthening Forensic Science in the United States: A Path Forward 137 (2009), at
      https://www.ncjrs.gov/pdffiles1/nij/grants/228091.pdf. Counsel also cites an unpublished
      Maryland trial court order, Maryland v. Rose, No. K06-0545 (Cir. Ct. Baltimore Co. Oct. 19,
      2007), which excluded fingerprint analysis from evidence after the trial court conducted a
      Frye hearing.
¶ 119     However, over 100 years ago, our supreme court found that there is a scientific basis for
      fingerprint identification and that courts are justified in admitting this class of evidence.
      People v. Jennings, 252 Ill. 534, 549 (1911). Since then, federal and state appellate courts
      have uniformly rejected challenges to latent fingerprint analysis. People v. Luna, 2013 IL
      App (1st) 072253, ¶ 68. Though defendant’s appellate counsel claims that the unpublished
      Maryland trial court order rejected the “general acceptance” of latent fingerprint analysis, we
      are unaware of the trial court’s standing on that issue. After the prosecution withdrew the
      case in state court, the federal district court considered the issue on the same record and
      rejected the challenge to the fingerprint analysis. United States v. Rose, 672 F. Supp. 2d 723,
      725 (D. Md. 2009). After the district court’s finding in Rose, the Maryland appellate court
      noted that the defendant had provided only a “sole citation *** to a circuit court decision
      excluding fingerprint evidence,” and it rejected the defendant’s argument that latent print
      analysis was not a generally accepted methodology within the scientific community.
      Markham v. State, 984 A.2d 262, 274 n.7 (Md. Ct. Spec. App. 2009). Accordingly, there is
      no authority in Illinois, or in any other state, to support the claim that it is error for a circuit
      court to not hold a Frye hearing concerning the admissibility of latent fingerprint analysis.

                                                  -24-
      People v. Mitchell, 2011 IL App (1st) 083143, ¶ 31.
¶ 120     Also, even if the assistant public defender erred in failing to request a Frye hearing,
      defendant did not suffer prejudice because there was still overwhelming evidence that he was
      guilty beyond a reasonable doubt. The evidence at trial showed that defendant was angry and
      acted aggressively toward Cavin, that defendant was observed leaving the house just prior
      to the discovery of the murder, and that the blood on defendant’s clothing matched Cavin’s
      DNA profile. Since defendant was not prejudiced by his counsel’s failure to object to the
      latent fingerprint analysis, the assistant public defender did not provide ineffective assistance
      of counsel. Strickland, 466 U.S. at 690.

¶ 121                                       CONCLUSION
¶ 122        For the foregoing reasons, we affirm defendant’s conviction and sentence. First, the trial
        court did not err when it admitted defendant’s bloodstained pants and boots into evidence
        because the State established a sufficient foundation through witness identification. Second,
        the assistant public defender did not provide ineffective assistance of counsel at trial for not
        introducing the hospital belongings list since the State was not required to prove a chain of
        custody. Third, the trial court did not err when it denied the defense’s request to show a still
        shot from the Area 2 interrogation video because doing so would not impeach forensic
        investigator Rivera. Fourth, the trial court did not err in denying the defense’s motion in
        limine to bar testimony that defendant threatened to cut Abel Smith’s and Harold Jackson’s
        throats the morning of the homicide because it established defendant’s continuing course of
        conduct of anger and jealousy that culminated in Cavin’s murder. And last, the assistant
        public defender was not ineffective for not objecting to the State’s latent fingerprint analysis
        since such methods have been generally accepted in the scientific community for over 100
        years. Also, we will not consider defendant’s pro se supplemental motion because defendant
        is represented by counsel on appeal and has made no request to proceed pro se.

¶ 123      Affirmed.




                                                 -25-